       Case 3:18-cv-05169-WHO Document 53 Filed 05/03/19 Page 1 of 2



 1    JOESPH H. HUNT
      Assistant Attorney General
 2    DAVID L. ANDERSON
 3    United States Attorney
      JOHN R. TYLER
 4    Assistant Branch Director
      DANIEL D. MAULER
 5    Trial Attorney
      U.S. Department of Justice
 6    Civil Division, Federal Programs Branch
 7    1100 L Street, NW
      Washington, D.C. 20005
 8    Telephone:     (202) 616-0773
      Facsimile:     (202) 616-8470
 9    E-mail:        dan.mauler@usdoj.gov
      COUNSEL FOR DEFENDANTS
10    WILLIAM P. BARR, Attorney
11    General of the United States; MATT M.
      DUMMERMUTH, Principal Deputy Assistant
12    Attorney General; and U.S. DEPARTMENT OF
      JUSTICE
13                               IN THE UNITED STATES DISTRICT COURT

14                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN FRANCISCO DIVISION
16
      STATE OF CALIFORNIA,
17                                                      DEFENDANTS’ NOTICE OF APPEAL
                             Plaintiff,
18                   v.                                   No. 3:18-cv-05169-WHO
19
      WILLIAM P. BARR et al.,
20
                             Defendants.
21
22
23
     PLEASE TAKE NOTICE that the Defendants hereby appeal to the United States Court of
24
25   Appeals for the Ninth Circuit from this Court’s Judgment and Order dated March 26, 2019

26   (Docket No. 51), and from all earlier rulings and interlocutory orders on which the Judgment and

27   Order was based or that merged into it, including, but not limited, to the Order Granting
28   Plaintiff’s Motion for Summary Judgment and Denying Defendants’ Motion for Partial Dismissal
       Case 3:18-cv-05169-WHO Document 53 Filed 05/03/19 Page 2 of 2



 1   or Partial Summary Judgment, dated March 4, 2019 (Docket No. 47).
 2                                                Respectfully submitted,
 3
                                                  JOSEPH H. HUNT
 4                                                Assistant Attorney General

 5                                                DAVID L. ANDERSON
                                                  United States Attorney
 6
 7                                                JOHN R. TYLER
                                                  Assistant Branch Director
 8
                                                  /s/ Daniel D. Mauler
 9
                                                  DANIEL D. MAULER
10                                                (Va. Bar No.: 73190)
11                                                Trial Attorney
                                                  U.S. Department of Justice
12                                                Civil Division - Federal Programs Branch
                                                  1100 L Street, NW
13                                                Washington, D.C. 20005
                                                  Telephone: (202) 202-616-0773
14
                                                  Facsimile: (202) 616-8470
15                                                E-mail:      dan.mauler@usdoj.gov

16                                                COUNSEL FOR DEFENDANTS
                                                  WILLIAM P. BARR, Attorney
17                                                General of the United States; MATT M.
                                                  DUMMERMUTH, Principal Deputy Assistant
18
                                                  Attorney General; and U.S. DEPARTMENT OF
19                                                JUSTICE

20
21
22
23
24
25
26
27
28
                                                  2
